Citation Nr: 0401074	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 056	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected herniorrhaphy scar, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of inguinal 
herniorrhaphy.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.
  
4.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
40 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma which granted an increased rating of 40 
percent for the veteran's service-connected lumbosacral 
strain and denied entitlement to increased evaluations with 
respect to the three the other issues on appeal.  

The issue of entitlement to an increased evaluation for 
service-connected lumbosacral strain will be addressed in the 
remand portion of this decision.

Other issues not on appeal

The Board notes that the veteran appears to have raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in his October 2001 Notice of 
Disagreement.  The veteran raised the issue of entitlement to 
service connection for cervical spine disability, claimed as 
secondary to the service-connected lumbosacral strain, in 
December 2002.  The issues of the veteran's entitlement to 
service connection for a cervical spine disability and TDIU 
have not been adjudicated by the agency of original 
jurisdiction (AOJ).  The Board therefore does not have 
jurisdiction over those issues, and they are referred to the 
AOJ for adjudication.



The veteran requested a temporary 100 percent rating for an 
unspecified service-connected disability in a June 2002 
statement.  The veteran has not been specific enough for VA 
to determine the nature of his claim.  If the veteran wishes 
to file a claim he must identify the benefit being sought 
with reasonable specificity.  
See 38 C.F.R. § 3.151(a) (2003).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that VA is 
not held to a standard of prognostication when determining 
what issues are presented.  See Talbert v. Brown, 7 Vet. App. 
352, 356-57; see also Allin v. Brown, 6 Vet. App. 207, 213 
(1994): "there must be some indication . . . that [a 
claimant] wishes to raise a particular issue . . . . The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue".  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's right herniorrhaphy scar causes pain but does 
not involve disfigurement or deep scarring.

2.  The medical and other evidence of record indicates that 
the veteran's right inguinal hernia has not recurred since 
service.
 
3.  The medical and other evidence of record indicates that 
the veteran's hemorrhoids are manifested by occasional pain 
and bleeding.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the three service-connected 
disabilities so as to render impractical the application of 
the regular schedular standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right herniorrhaphy scar have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003).

2.  The schedular criteria for a compensable evaluation for 
service-connected residuals of a right herniorrhaphy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).

3.  The schedular criteria for a compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).

4.  The criteria for increased disability ratings on an 
extra-schedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes with respect to the three issues currently being 
considered.  The Board will then address the issues.  As 
discussed elsewhere in this decision, the issue of the 
veteran's entitlement to an increased disability rating for 
his service-connected lumbar spine disability will be 
addressed in the remand section below.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  


Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in the July 
2002 Statement of the Case.  

Crucially, in September 2002, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed about what VA's responsibilities were and what his 
responsibilities were in adjudicating the increased rating 
claims.  He was informed that VA would obtain any VA medical 
records or other medical treatment records that the veteran 
told VA about if sufficient information was provided but that 
it was ultimately the veteran's responsibility to support his 
claim with appropriate evidence.  The veteran was told to 
submit any additional information or evidence within 30 days 
of the date of the letter but was also told that he had one 
year from the date of the letter to submit information or 
evidence in order for VA to pay benefits from the date that 
the claim was received.  The veteran did not submit any 
additional medical evidence.  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case], the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30 day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this case, the letter sent to the veteran in September 
2002 expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.  Moreover, the factual scenario in 
the PVA case is inapplicable to the specific circumstances of 
this case.  The Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the 
Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had several years, including 
over a year since the September 2002 VCAA letter, to submit 
evidence in support of his claim.  It now appears that VA has 
all the information needed to decide the issues adjudicated 
below, and the veteran has not intimated that additional 
development would aid his case.   

Moreover, newly-enacted legislation has effectively nullified 
the PVA ruling.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) [reinstating VA's authority to make 
decisions on all claims without waiting for expiration of the 
one-year VCAA notice period, provided that appropriate 
development under currently existing law has been 
accomplished].  This legislation was made retroactively 
effective from the date of passage of the VCAA, November 9, 
2000, and is therefore applicable to this case.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Besides the veteran's service medical records, there are VA 
examination and treatment reports on file, including the 
report of a physical examination in July 2001.  These will be 
described below.   

The Board concludes that all available evidence which is 
pertinent to the issues decided herein has been obtained.  
Neither the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues of entitlement to increased 
evaluations for service-connected right herniorrhaphy scar, 
residuals of a right herniorrhaphy, and hemorrhoids.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The Board will now move on to discuss on the merits the three 
issues which are ripe for review.  The board wishes to make 
it clear that although all evidence may not be specifically 
referenced in its decision, all evidence of record has been 
considered.

Because the disabilities of a herniorrhaphy scar and 
residuals of a herniorrhaphy are related, the issues will be 
addressed together.  

1.  Entitlement to an increased disability rating for 
service-connected herniorrhaphy scar, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of inguinal 
herniorrhaphy.

Factual background

Service connection for a right inguinal herniorrhaphy was 
granted in an April 1975, based on service medical records 
showing right inguinal hernia repair in 1974.  A 
noncompensable disability rating was assigned.

The veteran complained on VA examination in August 1984 that 
his right inguinal herniorrhaphy was weak.  Examination did 
not reveal any hernia; the tissue was tight.  The diagnosis 
was right inguinal herniorrhaphy, asymptomatic.

VA outpatient and hospital records dated from August 1984 to 
December 2002 do not show treatment for the veteran's right 
herniorrhaphy or the herniorrhaphy scar.

The veteran complained on VA examination in July 1998 of 
constant discomfort at the site of his inguinal 
herniorrhaphy, which he described as an aching sensation 
aggravated by any type of straining.  Physical examination 
revealed a six inch well-healed, thin scar in the right 
inguinal area with moderate tenderness, particularly on deep 
palpation, over the mid portion of the scar.  There was no 
evidence of a recurrent hernia.  The diagnosis was 
postoperative status repair of a right inguinal hernia in 
1973 with complaint of chronic aching sensation at the site 
of previous surgery manifested clinically by moderate 
tenderness.

In a July 1998 RO rating decision, service connection was 
granted for the residual scar from the right herniorrhaphy.  
A 10 percent disability rating was assigned.  The 
noncompensable disability rating for the service-connected 
right herniorrhaphy itself was confirmed and continued. 

In May 2001, the veteran filed a claim of entitlement to 
increased disability ratings.  A VA examination was 
scheduled.

On VA examination in July 2001, the veteran said that his 
herniorrhaphy was not a problem on the surface, but that the 
area did not tolerate much stress or it would begin to hurt.  
He said that he had never had a recurrence of the hernia.  
Physical examination revealed a well-healed right inguinal 
herniorrhaphy area.  The diagnoses were status post repair of 
a right inguinal hernia in 1973 and normal examination with 
no evidence of recurrence.  The examiner noted the veteran's 
complaints of recurrent and repeated pain at the site of the 
repair.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right herniorrhaphy scar under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [scars superficial 
and painful on objective demonstration] and a noncompensable 
evaluation for his service-connected right herniorrhaphy 
disability under 38 C.F.R. § 4.114, Diagnostic Code 7338 
[inguinal hernia].  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities, See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002], and digestive system 
disabilities, See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

Scar

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability rating was assigned for the veteran's skin 
disability.  Under this diagnostic code, a 10 percent 
disability rating was assigned when there were scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The rating criteria effective August 30, 2002 provide a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804, as amended by 67 Fed. Reg. 49596 
(July 31, 2002).  

Hernia

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  
A 30 percent evaluation is warranted for a small hernia which 
is postoperative and recurrent or unoperated irremediable, 
and not well supported by a truss, or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  The 
Board notes that these criteria are the same under both the 
old and new regulations.  

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected herniorrhaphy scar, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the scar is the code it is currently rated 
under, Diagnostic Code 7804, since the scar is superficial 
and painful.   Medical evidence of record does not indicate 
underlying tissue damage.

The Board observes in passing that both the former and 
current versions of 38 C.F.R. § 4.118, Diagnostic Code 7805 
allow for rating scars which cause functional loss to be 
rated on limitation of function of the affected part.  In 
this case, there is no functional loss which has been 
attributed to the scar.  Moreover, the underlying hernia has 
been assigned a separate disability rating.

The Board additionally observes that the remaining codes, 
both before and after August 30, 2002, involving scars which 
provide ratings of 20 percent and higher involve certain 
pathology, such as burn scars, scars involving disfigurement 
of the head, face or neck, or that are deep or cause limited 
motion, that is not present in this case.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801 (2002, 2003).  

Diagnostic Code 7338 is the most appropriate code for 
evaluation of residuals of a right inguinal herniorrhaphy 
since that code involves symptomatology of an inguinal 
hernia.

Schedular rating

The veteran is seeking a disability rating in excess of the 
currently assigned 10 percent for his service-connected right 
herniorrhaphy scar and a compensable rating for his service-
connected right inguinal herniorrhaphy.  

(i.) Herniorrhaphy scar

The Board notes that the veteran is currently assigned the 
maximum schedular rating under both the old and new criteria 
of Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  As discussed by the Board 
immediately above, since the herniorrhaphy scar itself has 
been described on VA examination as well healed and not a 
problem, potential alternate diagnostic codes for 
disfigurement, burns, or deep scars are not applicable.  
Consequently, an increased evaluation for the veteran's 
service-connected right herniorrhaphy scar is not warranted.

Herniorrhaphy residuals 

The medical evidence on file reveals that the veteran has not 
had any recurrence of his right inguinal hernia since 
service.  As described by the Board above, recent physical 
examination was entirely normal.  There is no clinical 
evidence whatsoever that the veteran's hernia has been 
present since it was repaired in service.  A noncompensable 
disability rating is thus warranted.    

The Board acknowledges the veteran's various complaints 
concerning pain in the area of the herniorrhaphy.  He is 
currently assigned a 10 percent evaluation for his 
herniorrhaphy scar due, specifically due to pain associated 
therewith.  To the extent that the veteran is attempting to 
ascribe his pain to the (now nonexistent) hernia itself 
rather than to the scar, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as the of a 
reported symptom.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These statements offered in support of the 
veteran's claim are not competent medical evidence and are 
outweighed by the examination reports which point to the scar 
as the cause of the veteran's reported pain. 

In short, since there is no evidence of recurrence of the 
hernia, the disability picture does not more nearly 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 7338.  An increased rating on a schedular 
basis is therefore denied.

The question of the veteran's entitlement to extraschedular 
ratings will be addressed below.



3.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.
  
Factual background

Service connection for hemorrhoids was granted in an April 
1975 VA rating decision based on evidence of hemorrhoids 
during service.  A noncompensable disability rating was 
assigned.

The veteran's complaints on VA examination in August 1984 
included itching and occasional slight bleeding from 
hemorrhoids.  No hemorrhoids were found on physical 
examination.  The diagnosis was asymptomatic hemorrhoids.  

VA outpatient records dated from 1984 to 2001 do not show any 
evidence of treatment for hemorrhoids.  No complaints or 
findings of hemorrhoids were noted on VA digestive system 
evaluation in July 1998.

In May 2001, the veteran filed a claim for an increased 
disability rating for hemorrhoids.  On VA rectal examination 
in July 2001, the veteran said that he had a history of 
occasional bleeding, occasional stinging, and occasional pain 
with defecation.  He did not recall any bleeding since 
January 2000, although he said that he occasionally had a 
little bit of blood on the toilet tissue.  He had never had 
thrombosis or a history suggesting fissure or fistula.  
Physical examination was normal except for some non-inflamed, 
non-thrombosed internal and external hemorrhoids.  The 
impression was non-symptomatic internal and external 
hemorrhoids with subjective symptoms.

VA treatment records for 2002 reveal that the veteran had 
intermittent rectal bleeding in June 2002.  A colonoscopy in 
September 2002 found a rectal polyp; it was noted that the 
veteran did not have any symptoms.



Pertinent law and regulations

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected hemorrhoids under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 [hemorrhoids, external or 
internal].  

As noted above, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2002), including 
the rating criteria for evaluating digestive system 
disabilities, See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids.  
A 10 percent rating is warranted for hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is warranted when there is persistent bleeding and 
secondary anemia, or with fissures.  The criteria for 
hemorrhoids are the same under both the old and new 
regulations.  

Words such as "mild" and "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2003).

Analysis

Assignment of diagnostic code

Since Diagnostic Code 7336 is the only code specifically for 
hemorrhoids, either external or internal, it is the proper 
code for rating the veteran's hemorrhoids.  


Schedular rating

Non-symptomatic internal and external hemorrhoids, with 
subjective symptoms, were identified on examination in July 
2001.  Additionally, intermittent rectal bleeding was noted 
in June 2002, although such was not specifically attributed 
to hemorrhoids, and a rectal polyp, rather than hemorrhoids, 
was found in connection with the September 2002 colonoscopy; 
at that time the veteran was described as asymptomatic. 

Since there is no evidence in the file of large or thrombotic 
hemorrhoids evidencing frequent recurrences, the Board 
concludes that the clinical evidence demonstrates that the 
veteran's hemorrhoids are no more than mild or moderate.  
Moreover, hemorrhoidal bleeding, if any indeed exists, is 
only occasional and not persistent
There is no clinical evidence of hemorrhoids which are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, which would enable the Board 
to assign a 10 percent or higher disability rating.  It 
appears that the veteran himself does not endorse such 
symptoms.

Consequently, a compensable evaluation is not warranted for 
the veteran's service-connected hemorrhoids.  The benefit 
sought on appeal is accordingly denied.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the July 
2002 Statement of the Case, the RO cited 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but did 
not discuss it.  Because the veteran has been given the 
regulations pertaining to the assignment of an extraschedular 
rating, the Board believes that it should address the 
possibility of the assignment of extraschedular ratings for 
the increased disability ratings at issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been recently 
hospitalized for his service-connected herniorrhaphy, 
herniorrhaphy scar or hemorrhoids.  There is also no evidence 
on file that his serviced-connected disabilities markedly 
interfere with employment.  The herniorrhaphy scar is well 
healed and there is no evidence that the veteran has any loss 
of function as a result of recurrence of an inguinal hernia 
or hemorrhoids. There is, moreover, no evidence of any 
unusual clinical aspect to any of the three disabilities.  As 
discussed above, physical examinations have been mostly 
unremarkable.

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for his service-connected disabilities.


ORDER

An increased evaluation for service-connected right inguinal 
herniorrhaphy scar is denied.

An increased (compensable) evaluation for service-connected 
residuals of a right inguinal herniorrhaphy is denied.

An increased (compensable) evaluation for service-connected 
hemorrhoids is denied.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
40 percent disabling.

As noted in the Introduction, in August 2001 the RO granted 
the veteran an increased disability rating, 40 percent, for 
his service-connected lumbosacral strain.  Although 40 
percent is the maximum rating available for lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295, the 
veteran's disability has been rated under Diagnostic Codes 
5295-5293.  Diagnostic Code 5293 [intervertebral disc 
syndrome] allows for a maximum schedular rating of 60 
percent.

The RO most recently adjudicated the veteran's increased 
rating claim via the July 2002 Statement of the Case (SOC).  
Since July 2002, additional medical evidence, in the form of 
VA treatment reports, has been added to the veteran's VA 
claims folder.  This includes an April 2002 report of 
examination and diagnostic testing with respect to the 
veteran's complaints of severe lumbar pain with radiation 
into both lower extremities.  This report was evidently not 
of record in July 2002. 

The additional medical evidence is unaccompanied by waiver of 
AOJ consideration.  In Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which was decided on May 1, 2003, the 
Federal Circuit held that 38 C.F.R. § 19(a)(2) (2002), which 
allowed for initial consideration of recently obtained 
evidence by the Board, is inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the AOJ for initial consideration.

Accordingly, the issue of entitlement to an increased 
evaluation for lumbosacral strain must be remanded to 
Veterans Benefits Administration (VBA) so that VBA may 
consider the additional medical evidence on the veteran's low 
back that was submitted after the July 2002 Statement of the 
Case.  

Additionally, the Board notes that, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The AOJ must consider the revised rating criteria in 
evaluating the veteran's service-connected lumbar disability.

Under these circumstances, it would potentially be 
prejudicial to the claimant if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Consequently, this case is REMANDED to VBA for the following 
action:

VBA should review the veteran's VA claims 
folder in order to determine if additional 
evidentiary development is necessary and, if 
so, undertake such development.  Thereafter, 
VBA should readjudicate the veteran's claim, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action, as well 
as the recent changes to the schedular 
criteria involving Diagnostic Code 5293.  If 
the benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The veteran should be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



